Pursuant to the provisions of S.C. CONST. Art. V, § 4,
IT IS ORDERED that the following procedures shall be followed statewide in the management and disposition of all *461motions for resentencing filed pursuant to Aiken v. Byars, 410 S.C. 534, 765 S.E.2d 572 (S.C.2014).
Upon filing, the Clerk of Court shall forward a copy of the motion for resentencing to South Carolina Court Administration, which shall make recommendations to the Chief Justice for assignment of a judge. The Chief Justice shall issue an order assigning the matter to a circuit court judge. The assigned judge shall be given exclusive jurisdiction to handle that case from beginning to end. In assigning these matters, the Chief Justice shall take into consideration any actual or potential conflicts, and shall refrain from assigning the matter to the original sentencing judge. Once an order has been issued assigning the matter to a judge, copies of that order shall be provided by the clerk of court to counsel of record.
Appointment of an attorney for an indigent petitioner shall first be attempted through the public defender’s office. If no public defender is available, the assigned judge shall then determine whether a qualified attorney is available from the contract attorney list, maintained by the South Carolina Commission on Indigent Defense, pursuant to S.C.Code Section 17-3-310(G)(6). If no such attorney is available, the judge shall then determine whether there is a qualified attorney available pursuant to Rule 608 of the South Carolina Appellate Court Rules. If no qualified attorney is available from any of these three sources, then the judge may appoint another qualified attorney.
This Order shall be effective immediately and shall remain in effect until rescinded or modified by Order of the Chief Justice.
s/Costa M. Pleicones
Costa M. Pleicones
Chief Justice